Return to the rule nisi in prohibition having been made and it appearing therefrom that petitioner has duly pursued the procedure provided for in Section 4341 C.G.L., 2674 R.G.S., for the disqualification of respondent to act as Judge in the cause described in the rule nisi heretofore issued, it is thereupon ordered, on authority of Dickenson v. Parks, 104 Fla. 577, 140 Sou. Rep. 459, text page 462, that the writ of prohibition absolute prohibiting the respondent H.B. Frederick, as Judge of the Circuit Court of the Seventh Judicial Circuit in and for Volusia County, from further acting or making any order or decree other than an order of disqualification in the cause referred to and described in the rule nisi heretofore issued in this proceeding, be granted.
Prohibition awarded.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 415